UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 1/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (34.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 $2,202,925 $2,478,351 4s, with due dates from June 1, 2043 to October 1, 2043 968,935 1,055,264 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,704,581 2,881,902 3s, March 1, 2043 863,998 893,630 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, March 1, 2045 3,000,000 3,351,563 5 1/2s, TBA, February 1, 2045 3,000,000 3,355,078 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,320,230 2,547,913 4 1/2s, TBA, March 1, 2045 30,000,000 32,518,359 4 1/2s, TBA, February 1, 2045 12,000,000 13,021,874 4s, with due dates from April 1, 2042 to June 1, 2044 10,092,495 10,969,358 4s, TBA, March 1, 2045 6,000,000 6,413,220 4s, TBA, February 1, 2045 6,000,000 6,425,156 3 1/2s, July 1, 2043 911,127 967,930 3 1/2s, TBA, March 1, 2045 23,000,000 24,240,742 3 1/2s, TBA, February 1, 2045 15,000,000 15,846,093 3s, TBA, March 1, 2045 87,000,000 89,739,807 3s, TBA, February 1, 2045 85,000,000 87,888,674 Total U.S. government and agency mortgage obligations (cost $302,232,621) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 3s, November 15, 2044 (i) $143,000 $167,086 U.S. Treasury Notes 2 1/4s, April 30, 2021 (i) 33,000 34,828 2s, February 15, 2023 (i) 563,000 586,336 1 5/8s, July 31, 2019 (i) 151,000 154,304 1s, May 31, 2018 (i) 24,000 24,122 Total U.S. treasury obligations (cost $966,676) COMMON STOCKS (21.7%) (a) Shares Value Basic materials (0.7%) Airgas, Inc. 4,800 $540,672 Axalta Coating Systems, Ltd. (NON) 5,200 133,484 Bemis Co., Inc. 9,200 407,560 International Flavors & Fragrances, Inc. 5,581 592,200 Newmont Mining Corp. 40,800 1,026,120 Royal Gold, Inc. 6,300 456,498 SBA Communications Corp. Class A (NON) 11,700 1,365,390 Sherwin-Williams Co. (The) 7,300 1,980,271 Capital goods (1.3%) Avery Dennison Corp. 8,400 439,068 Ball Corp. 12,100 766,293 General Dynamics Corp. 22,600 3,010,546 Lockheed Martin Corp. 15,700 2,957,409 Raytheon Co. 9,398 940,270 Rockwell Collins, Inc. 12,000 1,027,440 Stericycle, Inc. (NON) 4,600 603,934 TransDigm Group, Inc. 4,400 904,332 Waste Management, Inc. 22,100 1,136,603 Communication services (0.3%) Verizon Communications, Inc. 60,396 2,760,701 Conglomerates (1.2%) Danaher Corp. 34,600 2,850,348 Marubeni Corp. (Japan) 495,600 2,734,891 Mitsubishi Corp. (Japan) 181,500 3,168,707 Mitsui & Co., Ltd. (Japan) 148,900 1,889,621 Consumer cyclicals (2.7%) Automatic Data Processing, Inc. 24,500 2,021,985 AutoZone, Inc. (NON) 3,010 1,796,850 Clorox Co. (The) 6,100 650,931 Discovery Communications, Inc. (NON) 20,800 579,904 Dollar General Corp. (NON) 27,900 1,870,974 Dollar Tree, Inc. (NON) 18,784 1,335,542 FactSet Research Systems, Inc. 2,900 416,411 Harley-Davidson, Inc. 19,200 1,184,640 Interpublic Group of Cos., Inc. (The) 37,200 741,768 Kohl's Corp. 6,000 358,320 Lear Corp. 1,600 160,560 Madison Square Garden Co. (The) Class A (NON) 5,600 424,200 NIKE, Inc. Class B 1,400 129,150 Omnicom Group, Inc. 17,452 1,270,506 Ralph Lauren Corp. 5,200 867,828 Scripps Networks Interactive Class A 9,600 682,464 Target Corp. 42,800 3,150,508 Vantiv, Inc. Class A (NON) 11,700 402,363 VF Corp. 23,000 1,595,510 Wal-Mart Stores, Inc. 13,200 1,121,736 Walt Disney Co. (The) 28,800 2,619,648 Consumer staples (2.4%) Altria Group, Inc. 69,300 3,679,830 Bunge, Ltd. 11,400 1,020,642 Chipotle Mexican Grill, Inc. (NON) 400 283,936 Church & Dwight Co., Inc. 7,000 566,440 Colgate-Palmolive Co. 36,400 2,457,728 Costco Wholesale Corp. 23,900 3,417,461 Dr. Pepper Snapple Group, Inc. 16,400 1,267,228 McDonald's Corp. 38,600 3,568,184 Philip Morris International, Inc. 15,000 1,203,600 Pinnacle Foods, Inc. 4,800 172,656 Reynolds American, Inc. 21,600 1,467,720 Sumitomo Mitsui financial Group, Inc. (Japan) 167,700 1,653,630 Tupperware Brands Corp. 4,600 311,006 Energy (1.2%) Exxon Mobil Corp. 71,302 6,233,221 HollyFrontier Corp. 17,700 635,784 National Oilwell Varco, Inc. 33,400 1,817,962 Spectra Energy Corp. 60,206 2,013,289 Financials (3.9%) Alexandria Real Estate Equities, Inc. (R) 4,500 438,840 American Campus Communities, Inc. (R) 9,500 417,620 American Capital Agency Corp. (R) 32,400 698,220 Axis Capital Holdings, Ltd. 7,900 402,110 BB&T Corp. 51,500 1,817,435 Berkshire Hathaway, Inc. Class B (NON) 31,038 4,466,679 Brixmor Property Group, Inc. (R) 4,900 132,790 Capital One Financial Corp. 40,000 2,928,400 Chubb Corp. (The) 5,700 558,030 Cullen/Frost Bankers, Inc. 4,700 292,810 Everest Re Group, Ltd. 3,236 554,586 HCP, Inc. (R) 33,500 1,584,215 Health Care REIT, Inc. (R) 16,200 1,327,590 NASDAQ OMX Group, Inc. (The) 2,600 118,560 Northern Trust Corp. 13,100 856,478 PartnerRe, Ltd. 4,100 469,040 PNC Financial Services Group, Inc. 29,600 2,502,384 Public Storage (R) 6,600 1,325,544 RenaissanceRe Holdings, Ltd. 3,562 340,634 Spirit Realty Capital, Inc. (R) 36,000 462,960 Starwood Property Trust, Inc. (R) 20,100 480,993 Synchrony Financial (NON) 11,800 364,148 Taubman Centers, Inc. (R) 4,900 401,555 Travelers Cos., Inc. (The) 23,900 2,457,398 Visa, Inc. Class A 13,600 3,466,776 Wells Fargo & Co. 96,000 4,984,320 XL Group PLC 24,900 858,801 Health care (3.0%) Abbott Laboratories 60,700 2,716,932 AmerisourceBergen Corp. 20,500 1,948,525 C.R. Bard, Inc. 5,927 1,013,695 Cardinal Health, Inc. 9,574 796,461 DaVita HealthCare Partners, Inc. (NON) 15,200 1,140,912 Edwards Lifesciences Corp. (NON) 9,600 1,203,360 Eli Lilly & Co. 47,699 3,434,328 Johnson & Johnson 52,900 5,297,406 Mednax, Inc. (NON) 7,300 495,597 Merck & Co., Inc. 71,300 4,297,964 Pfizer, Inc. 137,300 4,290,625 Technology (3.4%) Accenture PLC Class A 34,100 2,865,423 Analog Devices, Inc. 17,100 890,996 Apple, Inc. 29,813 3,492,891 Broadcom Corp. Class A 48,200 2,045,367 Cisco Systems, Inc. 148,500 3,915,203 Computer Sciences Corp. 12,900 782,772 eBay, Inc. (NON) 63,400 3,360,200 EMC Corp. 124,500 3,228,285 Fidelity National Information Services, Inc. 11,600 724,188 Fiserv, Inc. (NON) 14,400 1,044,432 Gentex Corp. 26,600 443,954 Intuit, Inc. 20,600 1,788,492 L-3 Communications Holdings, Inc. 8,000 984,960 Linear Technology Corp. 10,100 453,894 Maxim Integrated Products, Inc. 25,700 850,413 Microsoft Corp. 6,919 279,528 Motorola Solutions, Inc. 3,000 187,230 NetApp, Inc. 28,500 1,077,300 Paychex, Inc. 29,600 1,339,696 Transportation (0.5%) CH Robinson Worldwide, Inc. 13,500 961,470 Expeditors International of Washington, Inc. 4,800 209,664 United Parcel Service, Inc. Class B 34,286 3,388,828 Utilities and power (1.1%) Alliant Energy Corp. 4,100 281,301 American Electric Power Co., Inc. 30,000 1,884,300 American Water Works Co., Inc. 8,800 494,032 Kinder Morgan, Inc. 81,200 3,333,260 Pinnacle West Capital Corp. 10,000 701,800 Southern Co. (The) 59,700 3,027,984 Total common stocks (cost $175,661,891) MORTGAGE-BACKED SECURITIES (13.6%) (a) Principal amount Value Agency collateralized mortgage obligations (6.0%) Connecticut Avenue Securities FRB Ser. 14-C04, Class 2M2, 5.168s, 2024 $393,000 $397,716 Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.52s, 2034 138,727 188,097 IFB Ser. 3232, Class KS, IO, 6.134s, 2036 736,642 98,065 IFB Ser. 4143, Class DS, IO, 5.954s, 2042 1,807,258 469,059 IFB Ser. 4104, Class S, IO, 5.934s, 2042 577,867 123,025 IFB Ser. 3116, Class AS, IO, 5.934s, 2034 575,608 25,193 IFB Ser. 4240, Class SA, IO, 5.834s, 2043 5,158,154 1,173,635 IFB Ser. 4245, Class AS, IO, 5.834s, 2043 5,486,530 1,158,989 IFB Ser. 271, Class S5, IO, 5.834s, 2042 5,142,855 1,284,171 IFB Ser. 3852, Class NT, 5.834s, 2041 2,508,448 2,668,988 IFB Ser. 317, Class S3, IO, 5.814s, 2043 2,422,761 659,245 IFB Ser. 325, Class S1, IO, 5.784s, 2044 2,230,537 567,939 IFB Ser. 326, Class S2, IO, 5.784s, 2044 4,929,463 1,285,806 IFB Ser. 308, Class S1, IO, 5.784s, 2043 2,957,844 792,761 IFB Ser. 269, Class S1, IO, 5.784s, 2042 1,532,628 376,107 IFB Ser. 264, Class S1, IO, 5.784s, 2042 4,183,668 1,094,371 IFB Ser. 327, Class S8, IO, 5.754s, 2044 812,012 203,084 IFB Ser. 314, Class AS, IO, 5.724s, 2043 1,711,898 439,202 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,571,975 264,092 Ser. 4193, Class PI, IO, 4s, 2043 2,844,080 427,688 Ser. 4116, Class MI, IO, 4s, 2042 3,509,630 568,339 Ser. 4213, Class GI, IO, 4s, 2041 1,039,290 127,001 Ser. 304, Class C53, IO, 4s, 2032 2,043,230 325,956 Ser. 311, Class IO, IO, 3 1/2s, 2043 1,750,811 282,386 Ser. 303, Class C19, IO, 3 1/2s, 2043 2,165,732 372,624 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,418,167 525,668 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,439,642 247,551 Ser. 4121, Class AI, IO, 3 1/2s, 2042 4,207,428 813,514 Ser. 4136, Class IW, IO, 3 1/2s, 2042 2,900,755 414,463 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,301,225 356,161 Ser. 304, IO, 3 1/2s, 2027 1,504,469 178,084 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,118,362 131,933 Ser. 4150, Class DI, IO, 3s, 2043 2,069,575 338,893 Ser. 4158, Class TI, IO, 3s, 2042 5,393,078 630,127 Ser. 4165, Class TI, IO, 3s, 2042 4,581,700 544,764 Ser. 4183, Class MI, IO, 3s, 2042 2,016,334 231,878 Ser. 13-4206, Class IP, IO, 3s, 2041 3,398,709 406,757 Ser. 4179, Class EI, IO, 3s, 2030 3,642,182 393,683 Ser. 304, Class C45, IO, 3s, 2027 1,981,668 226,854 Ser. 3939, Class EI, IO, 3s, 2026 3,999,695 363,675 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 4,803,957 509,748 Ser. T-8, Class A9, IO, 0.464s, 2028 233,381 3,209 Ser. T-59, Class 1AX, IO, 0.272s, 2043 562,712 6,858 Ser. T-48, Class A2, IO, 0.212s, 2033 809,548 7,843 Ser. 3206, Class EO, PO, zero %, 2036 47,108 43,088 Ser. 3175, Class MO, PO, zero %, 2036 39,049 36,424 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.659s, 2035 65,417 109,297 IFB Ser. 05-45, Class DA, 23.803s, 2035 258,291 412,890 IFB Ser. 11-4, Class CS, 12.564s, 2040 954,054 1,174,258 IFB Ser. 12-128, Class YS, IO, 6.032s, 2042 1,508,735 285,996 IFB Ser. 13-19, Class SK, IO, 5.982s, 2043 1,431,334 279,823 IFB Ser. 12-153, Class SK, IO, 5.982s, 2043 1,728,347 411,260 IFB Ser. 12-111, Class JS, IO, 5.932s, 2040 2,220,808 405,569 IFB Ser. 13-128, Class SA, IO, 5.832s, 2043 3,595,941 897,403 Ser. 13-98, Class SA, IO, 5.782s, 2043 2,721,967 725,404 IFB Ser. 13-124, Class SB, IO, 5.782s, 2043 1,210,742 321,215 IFB Ser. 13-92, Class SA, IO, 5.782s, 2043 943,617 253,729 IFB Ser. 13-103, Class SK, IO, 5.752s, 2043 1,017,984 274,208 Ser. 13-101, Class SE, IO, 5.732s, 2043 1,370,197 375,242 IFB Ser. 13-128, Class CS, IO, 5.732s, 2043 1,544,926 401,882 IFB Ser. 13-102, Class SH, IO, 5.732s, 2043 1,274,622 336,985 Ser. 397, Class 2, IO, 5s, 2039 37,682 5,585 Ser. 10-13, Class EI, IO, 5s, 2038 64,865 694 Ser. 418, Class C24, IO, 4s, 2043 1,913,254 304,566 Ser. 13-44, Class PI, IO, 4s, 2043 911,281 141,747 Ser. 12-124, Class UI, IO, 4s, 2042 3,878,390 643,813 Ser. 13-11, Class IP, IO, 4s, 2042 3,034,107 534,235 Ser. 12-96, Class PI, IO, 4s, 2041 1,889,175 262,879 Ser. 12-22, Class CI, IO, 4s, 2041 3,116,780 438,996 Ser. 406, Class 2, IO, 4s, 2041 143,105 21,537 Ser. 406, Class 1, IO, 4s, 2041 141,278 21,390 Ser. 409, Class C16, IO, 4s, 2040 612,081 88,197 Ser. 12-104, Class HI, IO, 4s, 2027 3,479,303 409,158 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,074,598 673,677 Ser. 417, Class C24, IO, 3 1/2s, 2042 2,094,645 448,254 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 2,206,876 251,363 Ser. 14-10, Class IO, IO, 3 1/2s, 2042 1,714,588 185,437 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 2,596,611 246,649 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 2,856,984 528,285 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,705,457 236,581 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 3,524,865 474,200 Ser. 12-151, Class PI, IO, 3s, 2043 2,093,848 259,847 Ser. 13-8, Class NI, IO, 3s, 2042 4,009,657 505,914 Ser. 6, Class BI, IO, 3s, 2042 3,787,443 421,921 Ser. 13-35, Class IP, IO, 3s, 2042 3,472,097 360,501 Ser. 13-23, Class PI, IO, 3s, 2041 6,226,714 572,733 Ser. 13-31, Class NI, IO, 3s, 2041 4,882,007 456,224 Ser. 13-7, Class EI, IO, 3s, 2040 2,444,166 378,724 Ser. 13-55, Class MI, IO, 3s, 2032 2,475,934 295,849 Ser. 03-W10, Class 1, IO, 1.007s, 2043 183,809 4,552 Ser. 98-W5, Class X, IO, 0.872s, 2028 429,007 21,182 Ser. 98-W2, Class X, IO, 0.673s, 2028 1,477,125 77,549 Government National Mortgage Association IFB Ser. 12-38, Class SC, IO, 6.532s, 2040 1,629,314 224,682 IFB Ser. 11-93, Class SA, IO, 6.492s, 2041 4,915,934 1,118,258 IFB Ser. 13-113, Class SL, IO, 6.062s, 2042 922,104 125,276 IFB Ser. 13-116, Class SA, IO, 5.982s, 2043 1,189,215 227,235 IFB Ser. 13-129, Class SN, IO, 5.982s, 2043 841,230 144,490 IFB Ser. 13-129, Class CS, IO, 5.982s, 2042 2,122,634 312,813 IFB Ser. 14-90, Class HS, IO, 5.932s, 2044 1,511,027 381,912 IFB Ser. 14-25, Class HS, IO, 5.932s, 2044 1,107,431 254,643 IFB Ser. 14-32, Class CS, IO, 5.932s, 2044 1,938,032 416,677 IFB Ser. 13-99, Class VS, IO, 5.932s, 2043 942,577 199,939 IFB Ser. 12-77, Class MS, IO, 5.932s, 2042 1,458,794 400,483 IFB Ser. 12-34, Class SA, IO, 5.882s, 2042 1,598,420 368,596 IFB Ser. 11-70, Class SN, IO, 5.732s, 2041 1,431,796 240,799 IFB Ser. 11-70, Class SH, IO, 5.722s, 2041 1,799,000 315,239 Ser. 14-25, Class QI, IO, 5s, 2044 3,283,347 627,776 Ser. 14-2, Class IC, IO, 5s, 2044 932,515 171,462 Ser. 13-3, Class IT, IO, 5s, 2043 1,519,359 303,712 Ser. 11-116, Class IB, IO, 5s, 2040 1,279,483 65,774 Ser. 10-35, Class UI, IO, 5s, 2040 1,461,049 308,647 Ser. 10-20, Class UI, IO, 5s, 2040 1,070,234 169,686 Ser. 10-9, Class UI, IO, 5s, 2040 5,178,008 1,030,384 Ser. 09-121, Class UI, IO, 5s, 2039 2,270,287 402,953 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 98,001 11,782 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,997,278 303,227 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,522,957 436,369 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,247,534 185,296 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 910,355 166,879 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 2,785,968 624,447 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,330,971 231,583 Ser. 13-24, Class PI, IO, 4s, 2042 1,431,753 220,476 Ser. 12-47, Class CI, IO, 4s, 2042 2,449,516 370,489 Ser. 14-104, Class IO, IO, 4s, 2042 3,452,032 566,340 Ser. 12-50, Class PI, IO, 4s, 2041 1,711,287 218,874 Ser. 12-41, Class IP, IO, 4s, 2041 3,126,713 544,715 Ser. 14-133, Class AI, IO, 4s, 2036 4,495,812 624,468 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,043,601 199,567 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 1,736,527 178,254 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 3,672,730 429,122 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 2,912,423 304,203 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,886,328 212,438 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 2,646,928 309,214 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 882,553 102,729 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,022,623 137,011 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,473,035 179,931 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,618,341 161,397 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,520,062 137,036 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,206,669 331,717 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,412,277 405,689 Ser. 14-115, Class QI, IO, 3s, 2029 2,793,752 279,906 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.773s, 2027 112,498 844 Ser. 98-3, IO, zero %, 2027 61,328 901 Ser. 98-2, IO, zero %, 2027 53,799 387 Ser. 98-4, IO, zero %, 2026 84,669 2,084 Commercial mortgage-backed securities (5.2%) FRB America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 534,000 552,293 Ser. 06-6, Class A2, 5.309s, 2045 36,989 37,042 Ser. 07-1, Class XW, IO, 0.346s, 2049 2,646,543 22,633 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.268s, 2051 1,000,000 971,810 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.445s, 2039 639,000 645,697 FRB Ser. 05-1, Class C, 5.294s, 2042 292,000 284,244 FRB Ser. 05-5, Class D, 5.243s, 2045 366,000 371,051 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 220,507 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.266s, 2035 876,952 443 Ser. 04-4, Class XC, IO, 0.207s, 2042 681,111 1,766 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.435s, 2039 596,000 611,645 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 371,415 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 217,395 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 3,084,000 3,088,811 FRB Ser. 06-PW11, Class C, 5.435s, 2039 320,000 319,053 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 250,000 247,500 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.772s, 2049 703,000 701,847 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.458s, 2046 1,041,000 901,824 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.795s, 2049 300,000 285,657 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.647s, 2044 152,000 160,938 FRB Ser. 14-CR18, Class D, 4.74s, 2047 480,000 459,427 Ser. 12-LC4, Class E, 4 1/4s, 2044 266,000 238,573 FRB Ser. 14-UBS6, Class D, 3.967s, 2047 615,000 536,535 FRB Ser. 07-C9, Class AJFL, 0.856s, 2049 140,000 135,404 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 203,000 202,310 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 390,699 422,931 Ser. 03-C3, Class AX, IO, 1.829s, 2038 214,806 26 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 411,000 444,568 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 197,668 198,631 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 187,208 187,208 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 188,755 FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 242,687 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.275s, 2044 2,044,000 2,068,242 GE Commercial Mortgage Corp Trust Ser. 07-C1, Class A3, 5.481s, 2049 856,008 857,167 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 396,000 395,414 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 391,000 388,197 FRB Ser. 13-GC10, Class E, 4.414s, 2046 850,000 754,622 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.637s, 2045 100,000 105,046 FRB Ser. 13-GC16, Class D, 5.315s, 2046 (F) 488,000 504,994 Ser. 06-GG8, Class X, IO, 0.582s, 2039 37,116,437 296,931 JP Morgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-C6, Class F, 5.207s, 2045 334,000 317,193 FRB Ser. 12-C6, Class G, 2.972s, 2045 366,000 287,868 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 242,000 232,368 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 675,000 630,719 FRB Ser. 13-C12, Class E, 4.087s, 2045 800,000 693,351 FRB Ser. 14-C25, Class D, 3.95s, 2047 430,000 381,658 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 5.048s, 2039 500,000 498,890 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 755,000 798,239 FRB Ser. 06-LDP7, Class B, 5 7/8s, 2045 556,000 378,002 Ser. 06-LDP6, Class AJ, 5.565s, 2043 435,000 438,989 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 547,000 548,039 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 848,147 FRB Ser. 13-LC11, Class D, 4.24s, 2046 112,000 109,578 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 736,000 749,579 FRB Ser. 07-CB20, Class C, 6.174s, 2051 501,000 479,026 FRB Ser. 11-C3, Class E, 5.567s, 2046 103,000 113,239 FRB Ser. 13-C13, Class D, 4.056s, 2046 469,000 453,507 Ser. 13-C13, Class E, 3.986s, 2046 494,000 414,971 Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 258,632 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 527,216 536,004 Key Commercial Mortgage Securities Trust 2007-SL1 FRB Ser. 07-SL1, Class A2, 5.568s, 2040 69,689 68,905 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 640,000 627,443 Ser. 07-C1, Class AJ, 5.484s, 2040 87,000 88,073 FRB Ser. 06-C6, Class C, 5.482s, 2039 878,000 861,538 Ser. 05-C7, Class C, 5.35s, 2040 474,000 474,545 FRB Ser. 05-C2, Class C, 5.274s, 2040 1,050,000 1,055,103 Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,062,356 24,181 Merrill Lynch Mortgage Trust FRB Ser. 05-CKI1, Class B, 5.288s, 2037 476,000 477,476 FRB Ser. 05-CIP1, Class C, 5.266s, 2038 351,000 334,503 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 250,000 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.608s, 2043 10,962,106 14,317 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 224,000 227,232 Ser. 06-4, Class AJ, 5.239s, 2049 238,000 240,332 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.416s, 2046 600,000 550,440 FRB Ser. 13-C11, Class F, 4.416s, 2046 696,000 596,132 Ser. 13-C13, Class F, 3.707s, 2046 1,285,000 1,027,383 Morgan Stanley Capital I Trust FRB Ser. 07-HQ11, Class D, 5.587s, 2044 238,000 224,957 Ser. 07-HQ11, Class C, 5.558s, 2044 611,000 604,798 FRB Ser. 06-HQ8, Class C, 5.488s, 2044 950,000 950,405 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 404,834 406,668 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 233,000 238,936 FRB Ser. 13-C6, Class D, 4.353s, 2046 83,000 80,576 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.002s, 2045 365,000 367,573 Ser. 06-C24, Class AJ, 5.658s, 2045 268,000 273,387 Ser. 2004-C12, Class F, 5.417s, 2041 868,000 872,852 Ser. 06-C29, IO, 0.386s, 2048 36,721,965 232,817 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.242s, 2044 1,487,000 1,483,758 Ser. 07-C31, IO, 0.215s, 2047 56,424,985 224,818 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.302s, 2046 839,000 805,115 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.245s, 2044 321,000 344,130 Ser. 12-C6, Class E, 5s, 2045 412,000 389,723 Ser. 11-C4, Class F, 5s, 2044 504,000 487,585 FRB Ser. 11-C3, Class E, 5s, 2044 367,000 350,058 FRB Ser. 13-C18, Class D, 4.673s, 2046 364,000 364,352 FRB Ser. 13-UBS1, Class D, 4.632s, 2046 260,000 262,374 FRB Ser. 13-C15, Class D, 4.482s, 2046 161,000 159,175 FRB Ser. 12-C10, Class E, 4.458s, 2045 316,000 279,956 FRB Ser. 13-C12, Class D, 4.355s, 2048 231,000 229,545 FRB Ser. 13-C13, Class E, 4.138s, 2045 343,000 264,384 Ser. 13-C12, Class E, 3 1/2s, 2048 462,000 373,042 Ser. 13-C14, Class E, 3 1/4s, 2046 575,000 455,883 Residential mortgage-backed securities (non-agency) (2.4%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 274,205 268,721 BCAP, LLC Trust FRB Ser. 12-RR5, Class 4A8, 0.338s, 2035 2,000,000 1,822,242 FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 220,000 205,172 BCAP, LLC Trust 144A FRB Ser. 15-RR2, Class 26A2, 2.613s, 2036 253,000 224,636 FRB Ser. 14-RR1, Class 2A2, 2.354s, 2036 350,000 294,000 144A FRB Ser. 14-RR2, Class 4A3, 0.439s, 2036 525,000 401,625 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 22A1, 2.644s, 2035 579,250 495,259 FRB Ser. 04-6, Class M2, 1.893s, 2034 845,111 743,698 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M2, 0.618s, 2037 (F) 300,000 214,500 Citigroup Mortgage Loan Trust 144A FRB Ser. 10-7, Class 3A5, 5.979s, 2035 350,000 372,735 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.518s, 2035 2,228,791 1,933,476 FRB Ser. 05-59, Class 1A1, 0.499s, 2035 749,195 606,848 FRB Ser. 06-HY11, Class A1, 0.288s, 2036 714,498 607,323 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 11-2R, Class 2A9, 2.609s, 2036 600,000 546,000 Credit Suisse Mortgage Trust 144A FRB Ser. 10-20R, Class 7A4, 3 1/2s, 2037 750,000 682,950 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.671s, 2025 366,000 371,476 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,134,304 1,003,859 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.538s, 2036 250,000 197,200 RBSSP Resecuritization Trust 144A FRB Ser. 10-1, Class 3A2, 5.215s, 2035 600,000 585,180 Residential Accredit Loans, Inc. Trust FRB Ser. 06-QO7, Class 2A1, 0.964s, 2046 (F) 1,185,234 826,701 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.878s, 2035 500,000 351,120 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR1, Class 2A1B, 1.184s, 2046 1,411,588 1,263,372 FRB Ser. 04-AR13, Class A1B2, 1.148s, 2034 492,616 460,497 FRB Ser. 06-AR3, Class A1B, 1.114s, 2046 421,895 343,001 FRB Ser. 06-AR4, Class 1A1B, 1.053s, 2046 295,016 255,189 FRB Ser. 05-AR11, Class A1C3, 0.678s, 2045 (F) 2,262,625 2,019,393 FRB Ser. 05-AR13, Class A1C3, 0.658s, 2045 1,621,207 1,426,662 FRB Ser. 05-AR9, Class A1B, 0.548s, 2045 1,131,686 1,054,212 FRB Ser. 05-AR13, Class A1B3, 0.528s, 2045 201,437 180,286 FRB Ser. 05-AR15, Class A1B3, 0.508s, 2045 464,412 407,521 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.017s, 2036 713,206 708,132 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 625,000 462,500 Total mortgage-backed securities (cost $116,091,564) SENIOR LOANS (8.7%) (a) (c) Principal amount Value Basic materials (0.2%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $461,163 $457,128 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 239,275 237,182 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 504,976 491,089 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 312,738 297,883 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 415,000 388,025 Capital goods (0.4%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 457,687 426,984 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 706,063 659,090 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 690,000 674,906 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 588,060 581,363 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 492,462 484,734 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 796,000 783,397 Communication services (1.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 475,000 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 1,514,722 1,504,308 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 985,000 963,453 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,403,249 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 990,000 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 774,742 769,761 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 670,258 665,949 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,476,563 Zayo Group, LLC bank term loan FRN Ser. B, 4s, 2019 975,013 964,316 Consumer cyclicals (3.1%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 2,110,330 2,087,117 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 989,950 980,050 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 7.005s, 2017 849,835 760,177 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 562,175 497,525 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 631,825 575,908 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 732,819 729,155 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 327,396 325,668 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 886,533 880,992 FCA US,LLC bank term loan FRN Ser. B, 3 1/4s, 2018 794,000 788,442 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 786,343 764,718 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 201,157 195,626 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 606,375 599,174 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 259,875 256,789 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 995,000 990,647 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 1,000,000 968,750 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 1,000,000 995,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 636,298 617,209 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 980,000 964,075 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,264,032 1,223,741 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 960,000 947,143 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,473,863 1,448,438 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 977,500 952,248 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,225,000 1,205,094 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,500,000 1,479,141 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,189,147 1,169,823 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 1,145,000 1,146,145 Tribune Media Co. bank term loan FRN Ser. B, 4s, 2020 1,475,382 1,453,713 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,136,284 1,118,175 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,385,245 1,229,405 Consumer staples (0.9%) Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 997,500 975,947 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 426,775 415,305 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 950,400 880,308 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 832,010 830,060 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 1,329,975 1,323,880 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 995,000 972,613 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 999,167 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 370,714 369,479 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 985,000 981,553 Energy (0.3%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 460,000 379,788 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 632,820 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 989,235 707,303 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 630,000 453,600 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 624,040 585,038 Financials (0.5%) Fifth Third Processing Solutions, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 255,643 253,726 HUB International, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2020 992,500 960,740 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 708,603 723,661 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,470,141 1,445,332 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,455,477 1,271,116 Health care (1.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 911,034 909,611 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,366,200 1,364,920 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 476,092 473,266 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.169s, 2021 1,652,513 1,631,668 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 968,095 965,674 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,324,710 1,309,334 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 1,033,455 1,006,757 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 592,025 567,234 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 501,824 491,286 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 620,928 617,306 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 1,409,078 1,390,145 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 462,718 459,312 Technology (0.7%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 1,422,850 1,419,293 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,482,492 1,446,665 First Data Corp. bank term loan FRN Ser. B, 3.668s, 2018 1,500,000 1,470,626 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 872,044 849,879 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 916,970 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,125,000 1,113,750 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 676,748 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 710,555 448,760 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 7,293 4,606 Total senior loans (cost $79,167,188) INVESTMENT COMPANIES (5.3%) (a) Shares Value Consumer Staples Select Sector SPDR Fund 161,400 $7,750,428 Health Care Select Sector SPDR Fund 220,400 15,267,108 Materials Select Sector SPDR Fund 161,100 7,682,859 Utility Select Sector SPDR Fund ETF 336,200 16,245,184 Total investment companies (cost $44,939,703) COMMODITY LINKED NOTES (3.5%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $2,791,000 $2,024,033 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 14,300,000 15,175,365 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,480,000 6,886,297 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 4,261,000 7,342,236 Total commodity Linked Notes (cost $27,832,000) CORPORATE BONDS AND NOTES (2.5%) (a) Principal amount Value Basic materials (0.3%) ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) $339,000 $360,188 Cemex SAB de CV 144A company guaranty sr. FRN notes 5.003s, 2018 (Mexico) 1,500,000 1,530,000 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 420,130 Capital goods (—%) KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 177,117 Communication services (0.8%) Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $840,000 861,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,526,250 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 712,250 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 265,000 277,588 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 835,450 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 516,250 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 164,944 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 226,297 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 530,000 841,570 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,143,300 Consumer cyclicals (—%) Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 44,215 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 575,000 483,000 Consumer staples (0.1%) HJ Heinz Co. company guaranty notes 4 1/4s, 2020 895,000 902,272 Energy (0.2%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.503s, 2019 1,500,000 1,455,000 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 237,000 112,931 Financials (0.6%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 933,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 96,300 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 530,000 598,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,088,725 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 133,216 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 171,070 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 490,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,352,000 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 600,000 393,000 Health care (0.3%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 573,731 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 485,973 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 241,463 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 686,250 Service Corporation International sr. unsec. notes 7s, 2017 170,000 184,450 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 723,188 Utilities and power (0.2%) AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 93,000 100,905 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,157,906 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 223,575 Total corporate bonds and notes (cost $22,681,956) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $313,300 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,439,550 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) 1,225,000 1,212,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 687,375 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 263,729 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 101,000 Total foreign government and agency bonds and notes (cost $5,022,588) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 $1,454,000 $19,891 (2.0575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0575 2,908,000 2,704 (2.1575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1575 2,908,000 872 (2.254)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.254 2,908,000 29 (2.354)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.354 2,908,000 3 Barclays Bank PLC (2.21)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.21 2,908,000 29 (2.31)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.31 2,908,000 9 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 4,886,100 175,997 (2.245)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.245 1,454,000 15 (2.219)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.219 1,454,000 15 (2.319)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.319 1,454,000 3 (2.345)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.345 1,454,000 1 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 7,881,000 313,585 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 2,906,000 80,961 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 2,906,000 80,700 (2.1175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1175 4,362,000 1,658 (2.2175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.2175 4,362,000 480 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 17,815,700 18 Goldman Sachs International 2.34/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.34 1,743,950 87,773 (2.22)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.22 2,908,000 29 (2.32)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.32 2,908,000 29 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 1,743,950 17 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 1,743,950 2 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 1,743,950 2 Total purchased swap options outstanding (cost $699,429) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$103.07 $4,000,000 $40,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.78 4,000,000 34,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/100.37 4,000,000 4 SPDR S&P rust (Put) Jan-16/170.00 157,363 1,021,420 SPDR S&P rust (Put) Dec-15/180.00 156,080 1,290,426 SPDR S&P rust (Put) Nov-15/180.00 153,197 1,203,811 SPDR S&P rust (Put) Oct-15/162.00 155,226 592,335 SPDR S&P rust (Put) Sep-15/170.00 156,204 702,774 SPDR S&P rust (Put) Aug-15/170.00 156,204 597,549 Total purchased options outstanding (cost $6,692,381) SHORT-TERM INVESTMENTS (40.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 158,090,532 $158,090,532 Putnam Short Term Investment Fund 0.10% (AFF) Shares 171,699,300 171,699,300 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 10,607,000 10,607,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, April 23, 2015 (SEG)(SEGCCS) $715,000 714,988 U.S. Treasury Bills with an effective yield of 0.03%, April 16, 2015 (SEG) (SEGSF)(SEGCCS) 8,650,000 8,649,870 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.04%, April 9, 2015 (SEG)(SEGCCS) 610,000 609,995 U.S. Treasury Bills with an effective yield of 0.02%, February 26, 2015 (SEGCCS) 1,900,000 1,899,977 U.S. Treasury Bills with effective yields ranging from zero% to 0.02%, February 5, 2015 (SEGCCS) 2,437,000 2,436,997 Total short-term investments (cost $354,708,255) TOTAL INVESTMENTS Total investments (cost $1,136,696,252) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $111,121,009) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/15/15 $395,621 $410,054 $14,433 British Pound Buy 3/18/15 434,564 435,997 (1,433) Canadian Dollar Sell 4/15/15 796,388 857,619 61,231 Chinese Yuan (Offshore) Sell 2/13/15 887,613 879,747 (7,866) Euro Sell 3/18/15 3,059,157 3,034,539 (24,618) Japanese Yen Sell 2/13/15 708,207 731,209 23,002 Norwegian Krone Sell 3/18/15 867,951 862,439 (5,512) South Korean Won Buy 2/13/15 898,496 885,821 12,675 South Korean Won Sell 2/13/15 898,496 899,133 637 Barclays Bank PLC Australian Dollar Sell 4/15/15 566,812 590,658 23,846 Canadian Dollar Sell 4/15/15 764,546 845,131 80,585 Chinese Yuan (Offshore) Buy 2/13/15 839,588 871,058 (31,470) Euro Sell 3/18/15 1,293,319 1,319,320 26,001 Japanese Yen Sell 2/13/15 1,483,881 1,536,982 53,101 Mexican Peso Buy 4/15/15 853,096 865,378 (12,282) New Zealand Dollar Buy 4/15/15 1,044,284 1,063,313 (19,029) South Korean Won Buy 2/13/15 871,053 858,147 12,906 South Korean Won Sell 2/13/15 871,053 872,126 1,073 Swiss Franc Sell 3/18/15 408,545 307,286 (101,259) Citibank, N.A. Canadian Dollar Sell 4/15/15 851,426 854,486 3,060 Euro Sell 3/18/15 3,364,711 3,403,595 38,884 Japanese Yen Sell 2/13/15 1,598,890 1,639,616 40,726 Mexican Peso Buy 4/15/15 881,310 861,481 19,829 New Zealand Dollar Sell 4/15/15 217,050 239,699 22,649 Norwegian Krone Sell 3/18/15 287,042 364,207 77,165 Philippine Peso Buy 5/20/15 439,966 441,564 (1,598) Swiss Franc Sell 3/18/15 912,596 865,053 (47,543) Credit Suisse International Australian Dollar Sell 4/15/15 807,904 836,279 28,375 British Pound Sell 3/18/15 907,676 872,564 (35,112) Canadian Dollar Sell 4/15/15 1,308,863 1,377,710 68,847 Euro Sell 3/18/15 3,655,230 4,032,970 377,740 Indian Rupee Buy 2/13/15 1,714,842 1,708,776 6,066 Japanese Yen Sell 2/13/15 3,592,097 3,632,444 40,347 New Zealand Dollar Buy 4/15/15 545,372 575,467 (30,095) Norwegian Krone Buy 3/18/15 27,201 3,895 23,306 Swedish Krona Sell 3/18/15 29,658 41 (29,617) Swiss Franc Buy 3/18/15 847,980 895,296 (47,316) Swiss Franc Sell 3/18/15 912,706 865,194 (47,512) Deutsche Bank AG British Pound Buy 3/18/15 431,402 436,382 (4,980) British Pound Sell 3/18/15 424,325 441,984 17,659 Canadian Dollar Sell 4/15/15 392,887 406,611 13,724 Euro Buy 3/18/15 80,938 66,437 14,501 Japanese Yen Sell 2/13/15 2,018,442 2,084,276 65,834 New Zealand Dollar Buy 4/15/15 597,611 593,761 3,850 Norwegian Krone Sell 3/18/15 816,834 1,004,676 187,842 Swedish Krona Sell 3/18/15 64,152 47,133 (17,019) Turkish Lira Buy 3/18/15 781,986 868,459 (86,473) Goldman Sachs International Australian Dollar Sell 4/15/15 1,679,356 1,710,868 31,512 British Pound Buy 3/18/15 419,808 428,780 (8,972) Canadian Dollar Sell 4/15/15 1,067,171 1,095,698 28,527 Euro Sell 3/18/15 2,613,430 2,607,478 (5,952) Japanese Yen Sell 2/13/15 1,909,947 1,976,030 66,083 New Zealand Dollar Buy 4/15/15 408,306 430,866 (22,560) HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 1,312,331 1,346,446 34,115 British Pound Buy 3/18/15 420,109 435,968 (15,859) Canadian Dollar Sell 4/15/15 1,518,241 1,591,747 73,506 Chinese Yuan (Offshore) Buy 2/13/15 864,967 882,952 (17,985) Euro Sell 3/18/15 158,147 115,117 (43,030) Japanese Yen Sell 2/13/15 1,803,233 1,858,729 55,496 New Zealand Dollar Buy 4/15/15 818,635 863,737 (45,102) Swedish Krona Buy 3/18/15 30,335 33,084 (2,749) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/15/15 1,250,256 1,257,002 6,746 British Pound Buy 3/18/15 1,288,334 1,299,761 (11,427) Canadian Dollar Sell 4/15/15 1,876,061 1,982,551 106,490 Euro Sell 3/18/15 1,674,838 1,843,470 168,632 Hungarian Forint Buy 3/18/15 798,878 888,308 (89,430) Hungarian Forint Sell 3/18/15 798,878 892,947 94,069 Indian Rupee Buy 2/13/15 869,498 849,989 19,509 Japanese Yen Sell 2/13/15 1,876,843 1,986,256 109,413 Malaysian Ringgit Sell 2/13/15 781,484 845,588 64,104 Mexican Peso Buy 4/15/15 857,646 853,850 3,796 New Taiwan Dollar Sell 2/13/15 20,337 46,654 26,317 New Zealand Dollar Buy 4/15/15 644,865 682,898 (38,033) Norwegian Krone Sell 3/18/15 1,137,437 1,253,634 116,197 Philippine Peso Buy 5/20/15 439,966 441,664 (1,698) Singapore Dollar Sell 2/13/15 851,354 882,792 31,438 Swedish Krona Sell 3/18/15 15,185 14,073 (1,112) Swiss Franc Sell 3/18/15 895,242 795,927 (99,315) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/15/15 2,527,791 2,551,849 24,058 British Pound Sell 3/18/15 1,142,426 1,111,549 (30,877) Canadian Dollar Sell 4/15/15 1,205,393 1,274,737 69,344 Euro Sell 3/18/15 362,527 424,240 61,713 New Zealand Dollar Buy 4/15/15 798,332 841,591 (43,259) Norwegian Krone Buy 3/18/15 27,201 3,872 23,329 Singapore Dollar Sell 2/13/15 1,711,649 1,758,732 47,083 Swedish Krona Sell 3/18/15 445,678 439,291 (6,387) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 1,793,044 1,846,330 53,286 British Pound Sell 3/18/15 899,244 896,883 (2,361) Canadian Dollar Sell 4/15/15 1,381,040 1,439,122 58,082 Chinese Yuan (Offshore) Sell 2/13/15 872,086 872,308 222 Euro Buy 3/18/15 427,640 455,834 (28,194) Hungarian Forint Sell 3/18/15 861,409 870,258 8,849 Israeli Shekel Sell 4/15/15 825,796 821,252 (4,544) Japanese Yen Sell 2/13/15 2,302,429 2,365,594 63,165 Malaysian Ringgit Sell 2/13/15 839,520 875,179 35,659 New Taiwan Dollar Buy 2/13/15 20,337 21,046 (709) New Zealand Dollar Buy 4/15/15 977,666 1,000,684 (23,018) Norwegian Krone Sell 3/18/15 897,466 941,724 44,258 Singapore Dollar Sell 2/13/15 883,279 883,834 555 Swedish Krona Sell 3/18/15 440,321 438,400 (1,921) Swiss Franc Sell 3/18/15 1,013,341 910,780 (102,561) Turkish Lira Buy 3/18/15 1,631,152 1,745,248 (114,096) WestPac Banking Corp. Australian Dollar Sell 4/15/15 451,186 467,102 15,916 Canadian Dollar Sell 4/15/15 1,092,960 1,188,981 96,021 Euro Sell 3/18/15 678,029 749,889 71,860 Japanese Yen Sell 2/13/15 1,145,509 1,182,616 37,107 New Zealand Dollar Buy 4/15/15 1,159,890 1,223,808 (63,918) South Korean Won Buy 2/13/15 902,659 888,365 14,294 South Korean Won Sell 2/13/15 902,659 889,034 (13,625) Total FUTURES CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Long) 1 $302,134 Mar-15 $32,471 Euro-CAC 40 Index (Short) 4 208,259 Feb-15 (13,662) FTSE 100 Index (Long) 8 808,047 Mar-15 29,380 S&P 500 Index E-Mini (Short) 429 42,651,180 Mar-15 496,026 S&P Mid Cap 400 Index E-Mini (Long) 143 20,469,020 Mar-15 238,524 SPI 200 Index (Short) 5 539,306 Mar-15 (34,135) Tokyo Price Index (Long) 55 6,625,011 Mar-15 226,392 U.S. Treasury Bond 30 yr (Long) 61 9,228,156 Mar-15 88,197 U.S. Treasury Bond Ultra 30 yr (Short) 34 6,083,875 Mar-15 (722,033) U.S. Treasury Note 5 yr (Short) 24 2,912,250 Mar-15 (16,757) U.S. Treasury Note 10 yr (Long) 2,675 350,090,625 Mar-15 12,766,199 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/15 (premiums $1,449,131) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.154/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.154 $2,908,000 $204 1.9575/3 month USD-LIBOR-BBA/Feb-25 Feb-15/1.9575 2,908,000 7,154 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 2,908,000 22,857 Barclays Bank PLC 2.11/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.11 2,908,000 262 Citibank, N.A. 2.145/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.145 1,454,000 73 2.119/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.119 1,454,000 116 Credit Suisse International 2.0175/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0175 4,362,000 5,191 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 2,906,000 34,930 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 2,906,000 35,075 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 2,906,000 53,819 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 2,906,000 54,023 Goldman Sachs International 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 1,743,950 2 2.12/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.12 2,908,000 233 (2.095)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.095 1,743,950 36,745 (2.2175)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.2175 1,743,950 58,161 (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 1,743,950 126,419 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 953,998 Total WRITTEN OPTIONS OUTSTANDING at 1/31/15 (premiums $784,732) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$102.07 $4,000,000 $23,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.78 4,000,000 19,520 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 4,000,000 12,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/100.78 4,000,000 10,560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 5,000,000 5 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 4,000,000 4 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.42 4,000,000 4 SPDR S&P rust (Call) Feb-15/209.00 375,279 172,628 SPDR S&P rust (Call) Feb-15/210.00 317,653 49,036 SPDR S&P rust (Call) Feb-15/212.00 74,464 5,529 SPDR S&P rust (Call) Feb-15/209.00 79,413 7,874 SPDR S&P rust (Call) Feb-15/211.00 77,000 1,164 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 (Purchased) Jan-16/2.82 $1,743,950 $(52,319) (1.885)/3 month USD-LIBOR-BBA/Jan-46 (Written) Jan-16/1.885 1,743,950 52,319 JPMorgan Chase Bank N.A. (2.0975)/3 month USD-LIBOR-BBA/Feb-25 (Purchased) Feb-15/2.0975 2,182,000 (6,382) (1.7975)/3 month USD-LIBOR-BBA/Feb-25 (Written) Feb-15/1.7975 2,182,000 6,382 Total $— TBA SALE COMMITMENTS OUTSTANDING at 1/31/15 (proceeds receivable $156,776,367) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, February 1, 2045 $3,000,000 2/12/15 $3,355,078 Federal National Mortgage Association, 4 1/2s, March 1, 2045 16,000,000 3/12/15 17,343,125 Federal National Mortgage Association, 4 1/2s, February 1, 2045 12,000,000 2/12/15 13,021,874 Federal National Mortgage Association, 4s, March 1, 2045 6,000,000 3/12/15 6,413,220 Federal National Mortgage Association, 4s, February 1, 2045 6,000,000 2/12/15 6,425,156 Federal National Mortgage Association, 3 1/2s, March 1, 2045 7,000,000 3/12/15 7,377,617 Federal National Mortgage Association, 3 1/2s, February 1, 2045 15,000,000 2/12/15 15,846,093 Federal National Mortgage Association, 3s, February 1, 2045 85,000,000 2/12/15 87,888,675 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,487,900 $10,069 1/6/25 2.28% 3 month USD-LIBOR-BBA $(147,514) 3,487,900 43,204 1/6/25 2.53% 3 month USD-LIBOR-BBA (196,060) 800 (67) 12/17/44 3 month USD-LIBOR-BBA 3.50% 179 194,373,000 (E) 957,032 3/18/17 1.25% 3 month USD-LIBOR-BBA (870,461) 58,992,000 (E) 1,052,091 3/18/20 2.25% 3 month USD-LIBOR-BBA (1,383,925) 78,794,000 (E) 6,059,002 3/18/25 3.00% 3 month USD-LIBOR-BBA (2,470,218) 10,076,000 (E) (1,602,216) 3/18/45 3 month USD-LIBOR-BBA 3.50% 1,438,550 3,883,000 (51) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 101,525 3,508,800 3,462 1/16/25 3 month USD-LIBOR-BBA 2.12% 107,371 6,442,000 (52) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 97,406 3,664,575 (293) 1/23/25 3 month USD-LIBOR-BBA 2.14% 113,574 2,531,900 (33) 1/22/25 3 month USD-LIBOR-BBA 2.09% 66,938 760,000 (10) 1/9/25 3 month USD-LIBOR-BBA 2.081% 20,031 10,271,000 (83) 1/9/20 1.62% 3 month USD-LIBOR-BBA (144,225) 10,457,220 (138) 1/14/25 3 month USD-LIBOR-BBA 2.10% 291,172 6,278,220 (45) 1/15/25 3 month USD-LIBOR-BBA 2.09% 168,633 3,508,800 (46) 1/22/25 3 month USD-LIBOR-BBA 2.095% 94,409 3,393,000 (45) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (108,972) 6,442,000 (52) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 99,822 3,393,000 (45) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (106,771) 3,393,000 (45) 1/12/25 2.142% 3 month USD-LIBOR-BBA (108,300) 6,442,000 (52) 1/12/20 3 month USD-LIBOR-BBA 1.648% 98,129 3,393,000 (45) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (107,836) 6,442,000 (52) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 97,627 3,393,000 (45) 1/12/25 2.138% 3 month USD-LIBOR-BBA (107,027) 6,442,000 (52) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 95,876 1,762,000 (60) 1/27/45 2.326% 3 month USD-LIBOR-BBA (59,275) 1,091,000 (14) 1/20/25 3 month USD-LIBOR-BBA 1.949% 14,572 124,463,000 (1,643) 1/20/25 3 month USD-LIBOR-BBA 1.886% 928,188 2,791,000 (22) 1/22/20 3 month USD-LIBOR-BBA 1.45125% 14,297 19,812,000 (262) 1/22/25 3 month USD-LIBOR-BBA 1.921% 210,359 4,876,000 (166) 1/22/45 3 month USD-LIBOR-BBA 2.31125% 148,389 11,921,000 (157) 1/22/25 3 month USD-LIBOR-BBA 1.92125% 126,849 3,191,000 (26) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (23,446) 1,692,000 (14) 1/26/20 1.517% 3 month USD-LIBOR-BBA (13,771) 370,000 (13) 1/26/45 3 month USD-LIBOR-BBA 2.384% 17,409 1,313,000 (17) 1/27/25 3 month USD-LIBOR-BBA 1.9625% 18,674 1,313,000 (17) 1/27/25 3 month USD-LIBOR-BBA 1.963% 18,736 5,910,000 (78) 1/27/25 1.968% 3 month USD-LIBOR-BBA (87,257) 8,296,000 (110) 1/27/25 3 month USD-LIBOR-BBA 1.95475% 111,975 928,000 (E) (32) 2/2/46 3 month USD-LIBOR-BBA 2.335% 15,085 6,451,000 (85) 2/3/25 3 month USD-LIBOR-BBA 1.791% (14,277) 2,531,900 (33) 1/9/25 3 month USD-LIBOR-BBA 2.07% 64,125 Total $6,518,644 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,371,274 $— 10/19/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF4) of common stocks $521,554 units 35,031 — 10/19/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 1,235,856 Barclays Bank PLC $284,939 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,123 355,882 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,709) 1,430,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,978) 1,316,974 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,192 1,209,463 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,390 10,820,449 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (286,748) 3,668,370 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,767) 396,936 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,441 498,617 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,471 396,936 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,441 312,042 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,626) 3,200,067 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,137) 3,981,661 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,452 1,229,767 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,627 143,837 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,497) 38,756 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (207) 244,512 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 887 1,984,678 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,204 3,621,293 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,603) 2,917,596 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,606 1,350,665 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,701) 3,474,842 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,875 3,035,216 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 12,120 292,958 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,155 648,299 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,589 9,565,750 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,720 2,335,966 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,479 249,656 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 984 809,911 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,193 587,252 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,315 3,687,324 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,833) 1,325,785 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (3,231) 557,358 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,125) 278,718 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (562) 278,718 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (562) 559,291 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,129) 1,452,518 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,931) 559,291 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,129) 849,422 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (14,098) 538,785 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (8,942) 642,125 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,429) 1,116,650 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,253) 770,055 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,828 17,413 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (61) 874,041 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,042) 418,767 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,520 Citibank, N.A. 966,141 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,507 472,353 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,714 baskets 72,697 — 6/2/15 3 month USD-LIBOR-BBA minus 0.60% A basket (CGPUTED1) of common stocks 973,572 baskets 219,771 — 11/10/15 3 month USD-LIBOR-BBA minus 1.00% A basket (CGPUTS32) of common stocks 837,648 baskets 290 — 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks (251,686) units 1,354 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (2,297) units 31 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (53) units 6,337 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index 162,521 Credit Suisse International $793,871 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,881 1,322,438 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (21,949) 1,344,818 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 25,895 1,079,268 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 20,782 2,760,808 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (45,822) 2,129,512 9,317 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,117) Deutsche Bank AG 894,612 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,839 baskets 313,665 — 5/8/15 (3 month USD-LIBOR-BBA plus 31 bp) A basket (DBCTPL5P) of common stocks 823,967 baskets 313,665 — 5/8/15 3 month USD-LIBOR-BBA minus 45 bp A basket (DBCTPS6P) of common stocks 818,704 Goldman Sachs International $984,375 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,257) 759,470 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,056) 2,504,829 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (21,078) 1,337,182 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,141) 1,048,704 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,806 882,692 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,082) 882,692 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,082) 1,113,971 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,877) 418,452 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,456) 894,612 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,839) 2,334 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (57) 971,435 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,175) 1,525,951 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,311) 71,578 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (249) 190,850 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (664) 39,988 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (214) 1,078,837 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,762) 2,118,149 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (57,788) 1,368,458 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,335) 1,815,002 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (15,273) 970,650 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (22,889) 1,782,074 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,226) 1,760,806 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 33,905 3,946,063 73,064 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (33,034) baskets 940,782 — 10/2/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks (2,886,346) baskets 16,010 — 12/15/15 (1 month USD-LIBOR-BBA plus 90 bp) A basket (GSCBSAUD) of common stocks 651,214 units 281,470 — 8/11/15 (0.45%) Goldman Sachs Volatility Carry US Scaled 3X Excess Return Strategy Index (35,282) JPMorgan Chase Bank N.A. $814,983 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,598) 2,935,352 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (77,789) 1,782,074 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,226) 1,761,203 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 33,912 baskets 936,774 — 10/2/15 3 month USD-LIBOR-BBA minus 20 bp A basket (JPCMPTSH) of common stocks 2,880,290 shares 301,025 — 1/25/16 3 month USD-LIBOR-BBA minus 30 bp iShares MSCI Emerging Markets Index 529,744 UBS AG baskets 829,176 — 5/19/15 (3 month USD-LIBOR-BBA plus 125 bp) A basket (UBSEMBSK) of common stocks (1,892,970) units 116,089 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 1,252,992 units 86,677 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 935,537 Total $82,381 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $4,580 $67,000 5/11/63 300 bp $4,545 CMBX NA BBB- Index BBB-/P 8,798 146,000 5/11/63 300 bp 8,723 CMBX NA BBB- Index BBB-/P 18,088 293,000 5/11/63 300 bp 17,937 CMBX NA BBB- Index BBB-/P 17,271 303,000 5/11/63 300 bp 17,114 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 26,163 236,000 5/11/63 300 bp 26,041 Credit Suisse International CMBX NA BBB- Index BBB-/P 450 58,000 5/11/63 300 bp 420 CMBX NA BBB- Index BBB-/P 595 182,000 5/11/63 300 bp 501 CMBX NA BBB- Index BBB-/P 417 182,000 5/11/63 300 bp 323 CMBX NA BBB- Index BBB-/P 15,760 198,000 5/11/63 300 bp 15,658 CMBX NA BBB- Index BBB-/P 28,021 248,000 5/11/63 300 bp 27,893 CMBX NA BBB- Index BBB-/P 2,949 254,000 5/11/63 300 bp 2,818 CMBX NA BBB- Index BBB-/P 20,426 256,000 5/11/63 300 bp 20,294 CMBX NA BBB- Index BBB-/P 19,821 256,000 5/11/63 300 bp 19,689 CMBX NA BBB- Index BBB-/P 16,841 256,000 5/11/63 300 bp 16,708 CMBX NA BBB- Index BBB-/P 7,820 257,000 5/11/63 300 bp 7,687 CMBX NA BBB- Index BBB-/P 4,546 258,000 5/11/63 300 bp 4,412 CMBX NA BBB- Index BBB-/P 4,148 270,000 5/11/63 300 bp 4,009 CMBX NA BBB- Index BBB-/P 21,635 297,000 5/11/63 300 bp 21,482 CMBX NA BBB- Index BBB-/P 23,911 312,000 5/11/63 300 bp 23,750 CMBX NA BBB- Index BBB-/P (262) 401,000 5/11/63 300 bp (470) CMBX NA BBB- Index BBB-/P 21,503 524,000 5/11/63 300 bp 21,233 CMBX NA BBB- Index BBB-/P (2,620) 615,000 5/11/63 300 bp (2,938) CMBX NA BBB- Index BBB-/P 3,359 737,000 5/11/63 300 bp 2,978 CMBX NA BBB- Index BBB-/P 5,247 898,000 5/11/63 300 bp 4,783 CMBX NA BBB- Index BBB-/P 2,153 939,000 5/11/63 300 bp 1,668 CMBX NA BBB- Index BBB-/P 8,619 1,203,000 5/11/63 300 bp 7,997 CMBX NA BBB- Index BBB-/P 2,186 1,682,000 5/11/63 300 bp 1,317 CMBX NA BBB- Index BBB-/P 10,054 569,000 1/17/47 300 bp (3,261) CMBX NA BBB- Index BBB-/P 17,956 737,000 1/17/47 300 bp 771 CMBX NA BBB- Index BBB-/P 26,494 1,070,000 1/17/47 300 bp 1,546 CMBX NA BBB- Index BBB-/P 41,987 1,071,000 1/17/47 300 bp 17,015 CMBX NA BBB- Index BBB-/P 28,133 1,151,000 1/17/47 300 bp 1,296 CMBX NA BBB- Index BBB-/P 42,478 1,796,000 1/17/47 300 bp 598 CMBX NA BB Index — (2,032) 389,000 5/11/63 (500 bp) (738) CMBX NA BB Index — (4,506) 258,000 5/11/63 (500 bp) (3,647) CMBX NA BB Index — 3,047 197,000 5/11/63 (500 bp) 3,702 CMBX NA BB Index — 2,026 196,000 5/11/63 (500 bp) 2,678 CMBX NA BB Index — 5,123 194,000 5/11/63 (500 bp) 5,769 CMBX NA BB Index — (1,186) 130,000 5/11/63 (500 bp) (753) CMBX NA BB Index — (991) 129,000 5/11/63 (500 bp) (561) CMBX NA BB Index — (1,236) 129,000 5/11/63 (500 bp) (807) CMBX NA BB Index — (368) 101,000 5/11/63 (500 bp) (32) CMBX NA BB Index — 1,960 98,000 5/11/63 (500 bp) 2,286 CMBX NA BB Index — (4,965) 256,000 5/11/63 (500 bp) (4,113) CMBX NA BBB- Index BBB-/P (609) 101,000 5/11/63 300 bp (661) CMBX NA BBB- Index BBB-/P (973) 102,000 5/11/63 300 bp (1,026) CMBX NA BBB- Index BBB-/P (501) 148,000 5/11/63 300 bp (577) CMBX NA BBB- Index BBB-/P 8,327 174,000 5/11/63 300 bp 8,238 CMBX NA BBB- Index BBB-/P (2,014) 201,000 5/11/63 300 bp (2,117) CMBX NA BBB- Index BBB-/P (670) 201,000 5/11/63 300 bp (774) CMBX NA BBB- Index BBB-/P (1,682) 201,000 5/11/63 300 bp (1,786) CMBX NA BBB- Index BBB-/P (675) 202,000 5/11/63 300 bp (780) CMBX NA BBB- Index BBB-/P 2,419 203,000 5/11/63 300 bp 2,314 CMBX NA BBB- Index BBB-/P 2,018 203,000 5/11/63 300 bp 1,913 CMBX NA BBB- Index BBB-/P (1,900) 203,000 5/11/63 300 bp (2,005) CMBX NA BBB- Index BBB-/P 550 204,000 5/11/63 300 bp 445 CMBX NA BBB- Index BBB-/P 5,044 212,000 5/11/63 300 bp 4,935 CMBX NA BBB- Index BBB-/P 151 218,000 5/11/63 300 bp 39 CMBX NA BBB- Index BBB-/P 755 218,000 5/11/63 300 bp 642 CMBX NA BBB- Index BBB-/P (3,956) 219,000 5/11/63 300 bp (4,069) CMBX NA BBB- Index BBB-/P 1,378 227,000 5/11/63 300 bp 1,261 CMBX NA BBB- Index BBB-/P 152 228,000 5/11/63 300 bp 34 CMBX NA BBB- Index BBB-/P 1,126 243,000 5/11/63 300 bp 1,000 CMBX NA BBB- Index BBB-/P 4,795 254,000 5/11/63 300 bp 4,664 CMBX NA BBB- Index BBB-/P 5,500 254,000 5/11/63 300 bp 5,369 CMBX NA BBB- Index BBB-/P (3,034) 302,000 5/11/63 300 bp (3,190) CMBX NA BBB- Index BBB-/P 1,408 304,000 5/11/63 300 bp 1,251 CMBX NA BBB- Index BBB-/P (8,519) 440,000 5/11/63 300 bp (8,746) CMBX NA BBB- Index BBB-/P 592 446,000 5/11/63 300 bp 362 CMBX NA BBB- Index BBB-/P (6,951) 461,000 5/11/63 300 bp (7,189) CMBX NA BBB- Index BBB-/P (5,693) 462,000 5/11/63 300 bp (5,932) CMBX NA BBB- Index BBB-/P 18,153 742,000 5/11/63 300 bp 17,770 Goldman Sachs International CMBX NA BBB- Index BBB-/P (408) 59,000 5/11/63 300 bp (439) CMBX NA BBB- Index BBB-/P 1,922 737,000 5/11/63 300 bp 1,541 CMBX NA BBB- Index BBB-/P (3,788) 830,000 5/11/63 300 bp (4,217) CMBX NA BBB- Index BBB-/P 31,577 1,171,000 1/17/47 300 bp 4,273 CMBX NA BB Index — (2,004) 189,000 5/11/63 (500 bp) (1,375) CMBX NA BB Index — (1,239) 129,000 5/11/63 (500 bp) (810) CMBX NA BB Index — 2,216 98,000 5/11/63 (500 bp) 2,542 CMBX NA BB Index — 70 58,000 5/11/63 (500 bp) 263 CMBX NA BBB- Index BBB-/P (48) 18,000 5/11/63 300 bp (57) CMBX NA BBB- Index BBB-/P (1,113) 102,000 5/11/63 300 bp (1,165) CMBX NA BBB- Index BBB-/P (1,614) 201,000 5/11/63 300 bp (1,718) CMBX NA BBB- Index BBB-/P (1,881) 201,000 5/11/63 300 bp (1,985) CMBX NA BBB- Index BBB-/P (2,016) 201,000 5/11/63 300 bp (2,120) CMBX NA BBB- Index BBB-/P (2,016) 201,000 5/11/63 300 bp (2,120) CMBX NA BBB- Index BBB-/P (811) 202,000 5/11/63 300 bp (915) CMBX NA BBB- Index BBB-/P 1,211 203,000 5/11/63 300 bp 1,106 CMBX NA BBB- Index BBB-/P 2,467 216,000 5/11/63 300 bp 2,356 CMBX NA BBB- Index BBB-/P (3,649) 219,000 5/11/63 300 bp (3,762) Total $480,466 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $886,061,396. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,136,925,184, resulting in gross unrealized appreciation and depreciation of $40,459,395 and $16,084,281, respectively, or net unrealized appreciation of $24,375,114. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $123,753,001 $36,511,092 $2,173,561 $28,996 $158,090,532 Putnam Short Term Investment Fund* 169,100,073 47,672,712 45,073,485 42,234 171,699,300 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $530,653,611 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to sepcific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,632,241 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,740,524 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,510,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $6,502,195 $— $— Capital goods 11,785,895 — — Communication services 2,760,701 — — Conglomerates 2,850,348 7,793,219 — Consumer cyclicals 23,381,798 — — Consumer staples 19,416,431 1,653,630 — Energy 10,700,256 — — Financials 34,708,916 — — Health care 26,635,805 — — Technology 29,755,224 — — Transportation 4,559,962 — — Utilities and power 9,722,677 — — Total common stocks — Commodity linked notes — 31,427,931 — Corporate bonds and notes — 22,224,154 — Foreign government and agency bonds and notes — 5,017,704 — Investment companies 46,945,579 — — Mortgage-backed securities — 120,200,119 — Purchased options outstanding — 5,482,969 — Purchased swap options outstanding — 764,822 — Senior loans — 76,739,714 — U.S. government and agency mortgage obligations — 304,594,914 — U.S. treasury obligations — 966,676 — Short-term investments 340,396,832 14,311,827 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,731,217 $— Futures contracts 13,090,602 — — Written options outstanding — (302,099) — Written swap options outstanding — (1,389,262) — Forward premium swap option contracts — (22,670) — TBA sale commitments — (157,670,838) — Interest rate swap contracts — (7,888,079) — Total return swap contracts — 5,753,791 — Credit default contracts — (179,362) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$8,489	$187,851 Foreign exchange contracts	3,120,645	1,389,428 Equity contracts	18,054,707	5,352,662 Interest rate contracts	20,156,808	17,368,779 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$940,000 Purchased TBA commitment option contracts (contract amount)$23,800,000 Purchased swap option contracts (contract amount)$72,500,000 Written equity option contracts (contract amount)$930,000 Written TBA commitment option contracts (contract amount)$47,500,000 Written swap option contracts (contract amount)	$57,200,000 Futures contracts (number of contracts)4,000 Forward currency contracts (contract amount)$252,900,000 Centrally cleared interest rate swap contracts (notional)$556,400,000 OTC total return swap contracts (notional)$1,128,600,000 OTC credit default contracts (notional)$28,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $– $– $1,833,830 $– $– $– $– $– $– $– $– $– $– $– $1,833,830 OTC Total return swap contracts*# 1,757,410 145,612 – 1,978,962 49,558 1,651,510 688,925 – 3,443,946 – – – 2,188,529 – 11,904,452 OTC Credit default contracts*# – 6,912 – 1,577 – 8,489 Futures contracts§ – 2,595,021 – 2,595,021 Forward currency contracts# 111,978 197,512 – 202,313 544,681 303,410 126,122 163,117 746,711 – 225,527 264,076 – 235,198 3,120,645 Forward premium swap option contracts# – Purchased swap options# 23,499 38 – 176,031 477,402 – 87,852 – 764,822 Purchased options# – 1,203,811 – 4,279,158 – 5,482,969 Total Assets $1,892,887 $1,546,973 $1,833,830 $2,357,306 $1,078,553 $1,954,920 $904,476 $163,117 $8,469,815 $2,595,021 $225,527 $264,076 $2,188,529 $235,198 $25,710,228 Liabilities: Centrally cleared interest rate swap contracts§ – – 1,300,132 – 1,300,132 OTC Total return swap contracts*# – 404,300 – 254,036 124,205 – 3,328,537 – 146,613 – – – 1,892,970 – 6,150,661 OTC Credit default contracts*# 418 122 – – 158,256 – 29,055 – 187,851 Futures contracts§ – 189,648 – 189,648 Forward currency contracts# 39,429 164,040 – 49,141 189,652 108,472 37,484 124,725 241,015 – 80,523 277,404 – 77,543 1,389,428 Forward premium swap option contracts# – 15,033 – 7,637 – 22,670 Written swap options# 30,215 262 – 189 183,038 – 221,560 – 953,998 – 1,389,262 Written options# – 235,067 – – 67,032 – 302,099 Total Liabilities $70,062 $568,724 $1,300,132 $303,366 $655,151 $343,539 $3,631,669 $124,725 $1,416,295 $189,648 $80,523 $277,404 $1,892,970 $77,543 $10,931,751 Total Financial and Derivative Net Assets $1,822,825 $978,249 $533,698 $2,053,940 $423,402 $1,611,381 $(2,727,193) $38,392 $7,053,520 $2,405,373 $145,004 $(13,328) $295,559 $157,655 $14,778,477 Total collateral received (pledged)##† $1,757,000 $942,554 $– $1,720,000 $391,070 $1,180,000 $(1,510,000) $24,122 $5,950,000 $– $123,055 $– $295,559 $– Net amount $65,825 $35,695 $533,698 $333,940 $32,332 $431,381 $(1,217,193) $14,270 $1,103,520 $2,405,373 $21,949 $(13,328) $– $157,655 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
